Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/007287, now US patent 10865254, filed June 13, 2018, which is a continuation of US application 15/103664, now US patent 10005850, filed June 10, 2016, which is a national stage application of PCT/US2014/070341, filed December 15, 2014, which claims benefit of provisional applications 62/014271, filed June 19, 2014, and 61/916360, filed December 16, 2013.  Claims 17-38 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 14, 2021 is acknowledged wherein claims 1-16 are canceled and new claims 17-38 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 includes a limitation requiring that the compound contains two or more types of organic group.  It is unclear from the claims and the specification what determines whether two different organic groups are the same “type” within the limits of this claim.  For example are all ether groups the same type, or are they categorized as different types such as unsubstituted alkyl, hydroxyalkyl, and carboxyalkyl ether groups.  As a result it is unclear whether glucans containing two different structurally similar groups do or do not meet this limitation, rendering it indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paullin et al. (PCT international publication WO2014/099724, reference included with PTO-892)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Independent claim 17 of the present application claims a poly alpha-1,3-glucan ether having a structure of at least six alpha-1,3 linked glucose residues, and each 2, 4, and 6 hydroxyl is independently either unsubstituted or substituted with an organic group.  The limitation that the compound is an ether therefore requires that at least one of the substituents be an alkyl group, although other substituents could be other organic groups besides alkyl groups.  The claim also requires that these positions be substituted by two or more types of organic group.  This limitation is interpreted according to its broadest reasonable interpretation, which is that the glucan is modified with two or more different organic groups, even both organic groups could theoretically be described as having the same “type” such as alkyl or acyl.  Dependent claims 18-25 define the organic groups as including certain specific groups or structures.  Dependent claim 26 further defines the degree of substitution of the organic group on the polysaccharide.  Claim 27 defines the compound as comprising at least 90% alpha-1,3-glycosidic linkages.  Claim 28 claims an aqueous solution of this compound.
	Paullin et al. discloses a poly-alpha-1,3-glucan ether compound having the structure recited in present claim 17. (p. 2 lines 14-20) Paullin et al. further defines the organic group R as including the same organic groups recited in dependent claims 18-25, and specifically describes an embodiment wherein the structure comprises two or more different organic groups. (p. 2 line 21 – p. 3 line 2) In one preferred embodiment the glucan has a degree of substitution of between about 0.2 and about 2.0. (p. 3 lines 3-4) Water-soluble glucans can additionally be prepared by this method, thereby meeting the limitations of claim 28.
	For these reasons Paullin et al. anticipates the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 26-30, 32, 33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-14, 26, and 27 of U.S. Patent No. 10323102. (Cited in PTO-892, herein referred to as ‘102) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘102 anticipate the claimed invention.
Claim 1 of ‘102 claims a compound which is an alpha-1,3-glucan ether containing positively charged organic groups.  Dependent claim 5 further specifies that the compound comprises two or more different positively charged organic groups, and claim 6 specifies that the compound contains at least one nonionic organic group.  Both of these claims would thereby anticipate present claim 17.  Dependent claim 7 of ‘102 further requires that the glucan comprise at least 90% alpha-1,3-glucan linkages, meeting the limitation of present claim 27. Claims 11-13 of ‘102 include the same additional limitations as present claims 28-30, requiring that the composition be an aqueous solution and contain a surfactant and an enzyme.  Claim 10 of ‘102 requires that the composition be a fabric care product.  Claims 26 and 27 of ‘102 claim a method of treating a fabric as recited in present claims 36 and 37.  Regarding present claim 26, while the claims of ‘102 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of less than 3.0 recited in claim 1 of ‘102, and is therefore obvious over the broader range.

Claims 17 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10800860. (Cited in PTO-892, herein referred to as ‘860) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘860 render the claimed invention obvious.
Claim 1 of ‘860 claims a method of making a compound which is an alpha-1,3-glucan ether containing positively charged organic groups.  Dependent claims 2-14 and 17 further define the organic groups present in the glucan.  Dependent claims 15 and 16 of ‘860 further require that the glucan comprise at least 90% alpha-1,3-glucan linkages, meeting the limitation of present claim 27.  While the claims of ‘860 do not specifically require that the glucan contain two different organic groups, because the dependent claims of ‘860 recite various different possible substituents, it would have been obvious to one of ordinary skill in the art at the time of the invention to make embodiments of the claimed glucans having two or more of the different substituents described in the claims of ‘860, as all of these substituents are suggested by the claims of ‘860.  Regarding present claim 26, while the claims of ‘102 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of less than 3.0 recited in claim 1 of ‘860, and is therefore obvious over the broader range.

Claims 17-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, and 12 of U.S. Patent No. 10221378. (Cited in PTO-892, herein referred to as ‘378) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘378 anticipate the claimed invention.
Claim 1 of ‘378 claims a composition comprising a compound which is an alpha-1,3-glucan ether containing organic groups with a degree of substitution of between 0.05-3.0 and at least 90% alpha-1,3-glucan linkages as required in present claim 27.  The claim further requires that the composition comprise a cellulase which is an enzyme according to present claims 30-31.  Dependent claim 11 further specifies that the compound comprises two or more different organic groups, thereby anticipating present claim 17.  Dependent claims 2-4 specify the same particular organic groups as present claims 18-25. Claims 5-7 and 12 of ‘378 require that the compound be a fabric care product, that it be an aqueous solution, and that it comprise a surfactant, anticipating present claims 28, 29, 32, and 33.  Claims 18 and 19 of ‘378 claim a method of treating a fabric as recited in present claims 36 and 37.  Regarding present claim 26, while the claims of ‘378 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of 0.05-3.0 recited in claim 1 of ‘378, and is therefore obvious over the broader range.

Claims 17-33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 11, 16, 21, and 23-24 of U.S. Patent No. 11015150. (Cited in PTO-892, herein referred to as ‘150) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘150 anticipate the claimed invention.
Claim 1 of ‘150 claims a composition comprising a compound which is an alpha-1,3-glucan ether containing organic groups with a degree of substitution of between 0.05-3.0 and at least 90% alpha-1,3-glucan linkages as required in present claim 27.  The claim further requires that the composition comprise an amylase or protease which is an enzyme according to present claims 30-31.  Dependent claim 16 further specifies that the compound comprises two or more different organic groups, thereby anticipating present claim 17.  Dependent claims 2-4 specify the same particular organic groups as present claims 18-25. Claims 5-7, 18, 23, and 24 of ‘150 require that the compound be a fabric care product or automatic dishwashing detergent, that it be an aqueous solution, and that it comprise a surfactant, anticipating present claims 28, 29, and 32-36.  Claims 10, 11, and 21 of ‘150 claim a method of treating a fabric or dish as recited in present claims 36 and 37.  Regarding present claim 26, while the claims of ‘150 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of 0.05-3.0 recited in claim 1 of ‘150, and is therefore obvious over the broader range.

Claims 17-26, 28, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16 of U.S. Patent No. 10005850. (Cited in PTO-892, herein referred to as ‘850) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘850 anticipate the claimed invention.
Claim 1 of ‘850 claims a hydrocolloid or aqueous solution comprising a compound which is an alpha-1,3-glucan ether containing organic groups and having a degree of substitution of 0.05-3.0.  Dependent claim 5 further specifies that the compound comprises two or more different organic groups, thereby anticipating present claim 17.  Dependent claims 2-4 and 7 recite the same organic groups as present claims 18-25.  Dependent claim 6 of ‘850 claims the same degree of substitution as present claim 26.  Claim 16 of ‘850 claims a method of treating a material as recited in present claim 36.

Claims 17-33, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10865254. (Cited in PTO-892, herein referred to as ‘254) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘254 anticipate the claimed invention.
Claim 1 of ‘254 claims a hydrocolloid or aqueous solution which comprises a compound which is an alpha-1,3-glucan ether containing organic groups and having a degree of substitution of up to 3.0.  Dependent claim 4 further specifies that the compound comprises two or more different organic groups, thereby anticipating present claim 17.  Dependent claim 2 recites the same organic groups as present claims 18-25.  Dependent claim 5 of ‘254 claims the same degree of substitution as present claim 26.  Claims 6-8 further require that the composition contain a surfactant and enzyme as recited in present claims 29-31.  Claims 9 and 10 specify that the composition is a detergent or fabric softener as recited in present claims 32 and 33.  Regarding present claims 36 and 37, claim 1 of ‘254 claims the composition as being in contact with a fabric in a washing machine, thereby specifically suggesting to one of ordinary skill in the art to treat a fabric with the claimed composition.

Claims 17, 18, 25, 26, 28-33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 14, 15, 18, and 19 of U.S. Patent No. 9714403. (Cited in PTO-892, herein referred to as ‘403) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘403 anticipate the claimed invention.
Claim 1 of ‘403 claims a composition comprising a cellulase and a compound which is an alpha-1,3-glucan ether containing positively charged organic groups.  Dependent claim 18 further specifies that the compound comprises two or more different positively charged organic groups, anticipating present claim 17.  Dependent claim 6 of ‘403 further specifies that the glucan ether comprises a hydroxyalkyl group.  Claims 9 and 19 of ‘403 include the same additional limitations as present claims 28-30, requiring that the composition be an aqueous solution and contain a surfactant.  Claim 8 of ‘403 requires that the composition be a fabric care product.  Claims 14 and 15 of ‘403 claim a method of treating a fabric as recited in present claims 36 and 37.  Regarding present claim 26, while the claims of ‘403 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of 0.05-3.0 recited in claim 1 of ‘403, and is therefore obvious over the broader range.

Claims 17, 18, 25-33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 14, 15, 20, and 21 of U.S. Patent No. 10190079. (Cited in PTO-892, herein referred to as ‘079) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘079 anticipate the claimed invention.
Claim 1 of ‘079 claims a composition comprising a cellulase and a compound which is an alpha-1,3-glucan ether containing positively charged organic groups.  Dependent claim 20 further specifies that the compound comprises two or more different positively charged organic groups, anticipating present claim 17.  Dependent claim 6 of ‘079 further specifies that the glucan ether comprises a hydroxyalkyl group.  Claims 9 and 21 of ‘079 include the same additional limitations as present claims 28-30, requiring that the composition be an aqueous solution and contain a surfactant.  Claim 8 of ‘079 requires that the composition be a fabric care product.  Claims 14 and 15 of ‘079 claim a method of treating a fabric as recited in present claims 36 and 37.  Regarding present claim 26, while the claims of ‘079 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of 0.05-3.0 recited in claim 1 of ‘079, and is therefore obvious over the broader range.

Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 15 of U.S. Patent No. 9139718. (Cited in PTO-892, herein referred to as ‘718) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘718 anticipate the claimed invention.
Claim 1 of ‘718 claims a composition comprising a poly alpha-1,3-glucan ether having a degree of substitution of 0.05-3.0 and containing two or more different types of organic group., anticipating present claim 1.  Claims 2-3 of ‘718 define the same specific organic groups recited in present claims 18-25.  Claim 4 of ‘718 claims the same degree of substitution as present claim 26.  Claim 15 of ‘718 claims a degree of alpha-1,3-glucan linkages recited in present claim 27.

Claims 17-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24, 26, 31, and 36 of copending Application No. 17/667707 (reference application, pre-grant publication 2022/0306770, cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘707 render the present claims obvious.
Specifically claim 17 of ‘707 claims a coating comprising a poly-alpha-1,3-glucan ether having he same structure recited in present claim 17.  Dependent claims 18-24 of ‘707 define the organic groups as the same ones recited in present claims 18-25.  Claim 26 of ‘707 recites the same degree of substitution as present claim 26.  Claim 31 of ‘707 claims the same additional limitation as present claim 27.  While the claims of ‘707 do not require that the glucan comprise two different organic groups, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce a glucan containing two or more of the organic groups recited in claims 18-24 of ‘707 because the reference application specifically suggests all of these different organic groups, and using more than one of them would have occurred naturally to one of ordinary skill in the art, and is suggested by the phrase “at least one organic group”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19, 25, 26, 28, 29, 32, 33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 14, 16, 17, and 21 of U.S. Patent No. 9957334. (Cited in PTO-892, herein referred to as ‘334) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘334 render the claimed invention obvious.
Claim 1 of ‘334 claims a composition comprising an alpha-1,3-glucan ether containing positively charged organic groups. Dependent claim 6 of ‘334 further specifies that the glucan ether comprises a hydroxyalkyl group.  Claims 14 and 21 of ‘334 include the same additional limitations as present claims 28-29, requiring that the composition be an aqueous solution and contain a surfactant.  Claims 16 and 17 of ‘334 claim a method of treating a fabric as recited in present claims 36 and 37 and further would define the composition being used as a fabric care composition as recited in claims 32-33.  Regarding present claim 26, while the claims of ‘334 do not specifically recite a degree of substitution between 0.2 and 2.0, this range falls within the broader range of 0.05-3.0 recited in claim 1 of ‘334, and is therefore obvious over the broader range.  Regarding the limitation that the glucan comprise at least two organic groups, one of ordinary skill in the art would have found the phrase “at least one positively charged organic group recited for example in claims 2-6 of ‘334 as suggesting embodiments having more than one different positively charged organic group, rendering the claimed structures obvious.

Claims 17, 28-33, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13, 15-17, and 21 of copending Application No. 16/445613 (reference application, pre-grant publication 2019/0390138, cited in PTO-892, herein referred to as ‘614). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘613 anticipate the present claims.
Specifically, claim 21 of ‘613 claims a product including a fabric care product comprising a poly-alpha-1,3 glucan having a degree of substitution of 0.01-3 with at least one alkyl sulfonate group which is an organic group according to the present claims.  Claim 9 of ‘613 further suggests combinations of different alkyl sulfonates, thereby anticipating present claim 17.  Claim 13 claims products including hydrocolloids and aqueous solutions.  Claims 15 and 17 further claim compositions comprising enzymes and surfactants as recited in present claims 29-31.  Regarding present claims 36 and 37, the description of the composition as a laundry detergent in claim 17, for example, would suggest to one of ordinary skill in the art to use this composition to treat a fabric as recited in present claims 36-37, rendering this method obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-26 and 28-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 29-31 and 40-46 of copending Application No. 17/587419 (reference application, published as pre-grant publication 2022/0282183, cited in PTO-892, herein referred to as ‘419). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘419 render the claimed invention obvious.
Claim 27 of ‘419 claims a composition comprising an alpha-1,3-glucan ether having at least 75% alpha-1,3 glycosidic linkages and a degree of substitution of at most 3.0.  Dependent claims 29-31 specify particular ether substituents which are the same ones recited in present claims 18-25.  Dependent claim 41 of ‘419 specifies that the composition is in a form that can include an aqueous solution as in present claim 28.  Dependent claim 40 requires the presence of one or more active ingredients selected from enzymes and detergents as in present claims 29-31.  Dependent claims 42-46 of ‘419 claim specific uses and methods as recited in present claims 32-38.  While the claims of ‘419 do not require that the glucan comprise two different organic groups, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce a glucan containing two or more of the organic groups recited in claims 18-24 of ‘419 because the reference application specifically suggests all of these different organic groups, and using more than one of them would have occurred naturally to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17, 27-32, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13-15, and 17 of copending Application No. 16/973324 (reference application, pre-grant publication 2021/0253977, cited in PTO-892, herein referred to as ‘324). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘324 anticipate the present claims.
Specifically, claim 1 of ‘324 claims a product including a fabric care product comprising a poly-alpha-1,3 glucan having a degree of substitution of 0.001-3 with at least one alkyl sulfate group which is an organic group according to the present claims.  The phrase “at least one” would have specifically suggested to one of ordinary skill in the art that it includes embodiments having more than one alkyl sulfate group.  Claim 3 of ‘324 specifies the same degree of alpha-1,3 linkages as present claim 27.   Claim 13 claims products including hydrocolloids and aqueous solutions.  Claims 14 and 15 of ‘324 further claim compositions comprising enzymes and surfactants as recited in present claims 29-31.  Claim 17 of ‘324 further claims a method comprising treating a substrate such as a fabric with this composition, anticipating claims 36 and 37, as well as claim 32 because carrying out this method necessarily proves that the composition is a fabric care composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        10/17/2022